The case was: The defendant was the first of three recommended by the county court; a blank commission was sent up to the clerk of the county court, under the seal, with directions from Mr. Robertson to offer the commission to the defendant, and if he refused, to put in the name of the next person recommended. Defendant refused before the county court, and the commission was filled up with die name of another; and whether the defendant was liable to the penalty of the act, was die question. The words of the act are, ‘ that every person hereafter commissionated to be sheriff, and refusing, shall forfeit,’ &c. In this case the defendant never was commissionated; his name was never in die commission, and so not within the act. — Judgment for die defendant. †
Reported by Edward Barradall, Esq.

 It was said, the practice of sending out blank commissions under the seal, was of dangerous consequence, and it was not safe for any man to fill them up.